Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 1 of 16 PageID: 449



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 DONTA TYRONE GILLIE,                    HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                                  Civil Action
       v.                                     No. 14-3704 (JBS-JS)

 STEVEN ESPOSITO, et al.,
                                                      OPINION
                   Defendants.



APPEARANCES:

JOSEPH P. MCNULTY, ESQ.
GREGORY G. WAITE, ESQ.
Kennedys CMK LLP
120 Mountain View Boulevard
P.O. Box 650
Basking Ridge, New Jersey 07920
Attorneys for Plaintiff Donta Tyrone Gillie

CRAIG CARPENITO, United States Attorney District of New Jersey
     By: DAVID V. SIMUNOVICH, Assistant United States Attorney
Office of the United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 08101
Attorneys for Defendant United States of America

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court on Defendant United

States of America’s motion to dismiss the complaint. [Docket

Entry 35]. Plaintiff Donta Tyrone Gillie opposes the motion.

[Docket Entry 38]. The motion is being considered on the papers

pursuant to Federal Rule of Civil Procedure 78(b).
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 2 of 16 PageID: 450



     The principal issues to be decided are (1) whether the

Court lacks jurisdiction over the amended complaint due to

Plaintiff’s failure to exhaust his administrative remedies prior

to filing his original complaint, and (2) whether the amended

complaint is time-barred under the Federal Tort Claims Act

(“FTCA”). The Court finds that it has jurisdiction over the

complaint under the FTCA, but that is it barred by the statute

of limitations, 28 U.S.C. § 2401(b). Therefore, the Court will

grant the motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).

     BACKGROUND

     On June 10, 2014, Plaintiff filed a complaint in this Court

against Steven Esposito, Pradip Patel, and Abigail Lopez de

Lasalle in their individual capacities as employees of the

Federal Bureau of Prisons (“BOP”). [Complaint, Docket Entry 1].

The Court administratively terminated the complaint on July 14,

2014 after denying Plaintiff’s in forma pauperis application and

instructing the Clerk to send a new form to Plaintiff. [Docket

Entry 2]. The Court reopened the matter on April 21, 2015 after

receiving a new in forma pauperis application, [Docket Entry 3],

but the notice of electronic filing was returned as

undeliverable on May 4, 2015, [Docket Entry 4]. The Court

therefore administratively terminated the complaint on May 28,

2015 under Local Civil Rule 10.1. [Docket Entry 5].

                                     2
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 3 of 16 PageID: 451



     Plaintiff provided his new address on June 8, 2015, and the

Court reopened the proceedings. [Docket Entry 6]. Plaintiff

moved for nunc pro tunc service of his complaint, [Docket Entry

7], which the Court denied when it granted his in forma pauperis

application as it had not completed its screening under 28

U.S.C. § 1915, [Docket Entry 8].

     The Court completed its screening of the complaint on

February 29, 2016. [Docket Entries 11 & 12]. The complaint

alleged that Plaintiff saw Esposito, a physician’s assistant,

for a “chronic care encounter” on February 3, 2013 while

Plaintiff was detained at FCI Fort Dix in New Jersey. [Complaint

¶ 2]. Plaintiff alleged that he had been experiencing pain in

his wrist and told Esposito he believed it was broken. [Id. ¶

3]. Esposito examined Plaintiff’s wrist and told him it was not

broken. He told Plaintiff to purchase a brace and over-the-

counter pain medication to treat the pain and swelling. [Id. ¶

4]. He further indicated to Plaintiff that the pain and swelling

should decrease over time if Plaintiff followed the

instructions. [Id.].

     Plaintiff questioned Esposito’s diagnosis as Esposito had

not performed an x-ray. Id. ¶¶ 4-5]. Esposito then became

“agitated and began screaming at [Plaintiff] that ‘[Plaintiff]

was no doctor,’ that [Esposito] ‘would determine if

[Plaintiff’s] wrist was broken’” and ordered Plaintiff to leave

                                     3
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 4 of 16 PageID: 452



before Plaintiff could see his physician, Dr. Patel. [Id. ¶ 5].

Plaintiff asserts the clinical encounter form does not reflect

the seriousness of his pain or the fact he told Esposito he

believed his wrist was broken even though there is a notation of

“wrist pain.” [Id. ¶ 6].

     Plaintiff purchased pain medication and a wrist brace as

per Esposito’s advice. [Id. ¶ 7]. His wrist continued to hurt,

so he returned to medical on May 2, 2013 for further care. [Id.

¶ 8]. Esposito examined Plaintiff’s wrist and recommended an x-

ray. [Id. ¶ 9]. The x-ray was taken the next day and showed a

“nondisplaced scaphoid waist fracture” in Plaintiff’s left

wrist. [Id. ¶ 10]. Dr. Patel reviewed the x-ray report and

recommended that Plaintiff consult with orthopedics. [Id. ¶ 11].

     Dr. Winfred Williams examined Plaintiff on May 21, 2013.

[Id. ¶ 13]. He recommended Plaintiff have surgery and warned him

that “due to delay between the injury and the proper diagnosis,

even with corrective surgery, [Plaintiff] would likely have

permanent damage to [his] wrist, thereby preventing [him] from

ever regaining the wrist’s full range of motion.” [Id. ¶ 14].

Plaintiff underwent surgery on July 22, 2013, which included

taking a bone graft and bone marrow from his hip for his wrist.

[Id. ¶ 15].

     After surgery, Plaintiff was returned to his cell instead

of being reassigned to a first-floor room or being placed in the

                                     4
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 5 of 16 PageID: 453



medical observation rooms. [Id. ¶ 16]. He was not given any pain

medication. [Id.]. The next day he was issued a wheelchair but

did not get a first-floor pass until four days later. In the

meantime, he was required to climb to the second floor three

times a day for meals. [Id. ¶ 17]. The prison moved him back to

the second floor on September 6, 2013, even though his first-

floor pass did not expire until August 6, 2014. [Id. ¶ 18].

     The Court concluded that Plaintiff had failed to state a

claim for relief under the Eighth Amendment. [February 29, 2016

Opinion at 8-10]. It noted that “[t]o the extent the complaint

could be construed as raising claims under the Federal Tort

Claims Act (“FTCA”),” the Court could not conclude whether

jurisdiction would be appropriate because Plaintiff had not

provided information as to whether he had exhausted the FTCA’s

administrative remedies. [Id. at 12-13]. The complaint was

dismissed without prejudice. [Docket Entry 12]. The Court

granted Plaintiff leave to amend in the event he could show he

had exhausted his administrative remedies. [Id.].

     Plaintiff submitted his motion to amend on April 15, 2016.

[Motion to Amend, Docket Entry 15]. The Court permitted the

amended complaint to proceed on December 22, 2016 as Plaintiff

submitted documentation that he had completed the FTCA’s

administrative remedies. [Docket Entries 17 & 18]. Plaintiff

later filed a motion for the appointment of counsel, and

                                     5
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 6 of 16 PageID: 454



Magistrate Judge Schneider granted the motion on December 5,

2017. [Docket Entry 28].

       The United States now moves to dismiss the amended

complaint under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). [Docket Entry 35]. It argues the Court lacks

jurisdiction over the amended complaint because Plaintiff failed

to exhaust his FTCA claim before filing his original complaint.

Alternatively, it argues the FTCA claim is barred by the statute

of limitations. Plaintiff argues his administrative remedies

were properly exhausted before he filed his amended complaint

and that the Court equitably tolled the statute of limitations

when it permitted him to amend his complaint.

     The matter is now fully briefed and ripe for disposition.

Fed. R. Civ. P. 78(b).

III. STANDARD OF REVIEW

     A party may move to dismiss a complaint for lack of subject

matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1). Because federal courts are courts of limited

jurisdiction, the party seeking to invoke the court’s

jurisdiction bears the burden of proving the existence of

subject matter jurisdiction. See Kokkonen v. Guardian Life Ins.

Co., 511 U.S. 375, 377 (1994). The court’s jurisdiction may be

challenged either facially (based on the legal sufficiency of

the claim) or factually (based on the sufficiency of a

                                     6
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 7 of 16 PageID: 455



jurisdictional fact). Gould Elecs. v. U.S., 220 F.3d 169, 178

(3d Cir. 2000), modified on other grounds by Simon v. United

States, 341 F.3d 193 (3d Cir. 2003).

     A facial attack “challenges subject matter jurisdiction

without disputing the facts alleged in the complaint, and it

requires the court to ‘consider the allegations of the complaint

as true.’” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir.

2016) (quoting Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3

(3d Cir. 2006)). The defendant bears the burden of showing no

claim has been stated. “In contrast, in a factual attack under

Rule 12(b)(1), the court may consider and weigh evidence outside

the pleadings to determine if it has jurisdiction. The plaintiff

has the burden of persuasion to convince the court it has

jurisdiction.” Gould Elecs., 220 F.3d at 178.

     When considering a motion to dismiss a complaint for

failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the non-moving

party. A motion to dismiss may be granted only if the plaintiff

has failed to set forth fair notice of what the claim is and the

grounds upon which it rests that make such a claim plausible on

its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

Although Rule 8 does not require “detailed factual allegations,”

it requires “more than an unadorned, the-defendant-unlawfully-

                                     7
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 8 of 16 PageID: 456



harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 555).

     In reviewing the sufficiency of a complaint, the Court must

“tak[e] note of the elements [the] plaintiff must plead to state

a claim. Second, it should identify allegations that, because

they are no more than conclusions, are not entitled to the

assumption of truth. Finally, [w]hen there are well-pleaded

factual allegations, [the] court should assume their veracity

and then determine whether they plausibly give rise to an

entitlement to relief.” Connelly v. Lane Const. Corp., 809 F.3d

780, 787 (3d Cir. 2016) (alterations in original) (internal

citations and quotation marks omitted). “[A] complaint's

allegations of historical fact continue to enjoy a highly

favorable standard of review at the motion-to-dismiss stage of

proceedings.” Id. at 790.

IV. ANALYSIS

     The United States argues the complaint should be dismissed

under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). It

argues that the Court lacks jurisdiction over the complaint

because Plaintiff failed to exhaust his claim before filing

suit. Alternatively, it argues the amended complaint is barred

by the statute of limitations.




                                     8
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 9 of 16 PageID: 457



A. Exhaustion of Administrative Remedies

     “The FTCA waives sovereign immunity and grants district

courts jurisdiction over tort claims against the United States

‘under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with the

law of the place where the act or omission occurred.’” Gould

Elecs. Inc. v. United States, 220 F.3d 169, 179 (3d Cir. 2000)

(quoting 28 U.S.C. § 1346(b)(1)) (emphasis omitted), modified on

other grounds by Simon v. United States, 341 F.3d 193 (3d Cir.

2003). This waiver of sovereign immunity is limited, however.

     The act “provides that an ‘action shall not be instituted

upon a claim against the United States for money damages’ unless

the claimant has first exhausted his administrative remedies.”

McNeil v. United States, 508 U.S. 106, 107 (1993) (quoting 28

U.S.C. § 2675(a)). To exhaust his administrative remedies, a

plaintiff suing under the FTCA must present the offending agency

with notice of the claim, including a “sum certain” demand for

monetary damages. White-Squire v. U.S. Postal Serv., 592 F.3d

453, 457 (3d Cir. 2010). Exhaustion occurs when either the

agency denies the claim or six months have passed without a

written denial of the claim. 28 U.S.C. § 2675(a). “This

requirement is jurisdictional and cannot be waived.” Shelton v.

Bledsoe, 775 F.3d 554, 569 (3d Cir. 2015). Compare with United

States v. Kwai Fun Wong, 135 S. Ct. 1625 (2015) (holding FTCA

                                     9
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 10 of 16 PageID: 458



time limitations under 28 U.S.C. § 2401(b) are non-

jurisdictional).

      There is no question that Plaintiff did not complete the

administrative procedures before filing the original complaint

in June 2014. On April 17, 2014, Plaintiff submitted

Administrative Claim No. TRT-NER-2014-03571 to the BOP for

consideration, [Docket Entry 15 at 18].1 On June 4, 2014,

Plaintiff submitted a complaint in this Court alleging

physician’s assistant Esposito, Dr. Patel, and Dr. de Lasalle

deprived him of adequate medical care at FCI Fort Dix. [Docket

Entry 1]. He alleged this was in violation of the Eighth

Amendment and asserted he was bringing his claim against the

individual employees in reliance on Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). [Id. at

5]. He did not raise FTCA claims against the United States. The

BOP denied Plaintiff’s FTCA administrative claim on October 15,

2014. [Docket Entry 15 at 18]. The notice informed Plaintiff

that if he could “bring an action against the United States in

an appropriate United States District Court within six (6)




1 The Court may consider any documents “integral to or explicitly
relied upon in the complaint,” without converting a motion to
dismiss into a motion for summary judgment. In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999)
(quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d
1410, 1426 (3d Cir. 1997)). Plaintiff submitted his
administrative claim notices with his motion to amend.
                                     10
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 11 of 16 PageID: 459



months of the date of this memorandum” if he was dissatisfied

with the result. [Id.]. It was at this moment that Plaintiff

fully exhausted his administrative remedies.

      The Court dismissed Plaintiff’s Bivens complaint for

failure to state a claim on February 29, 2016. [Docket Entry

12]. Mindful of its obligation to liberally construe pro se

pleadings, the Court considered whether the complaint raised a

claim under the FTCA. [Docket Entry 11 at 12]. It noted that

“[i]n the absence of this documentation, the Court cannot

determine whether it has jurisdiction over any potential FTCA

claims. As such, any FTCA claims cannot proceed at this time.”

[Id.]. It therefore permitted Plaintiff leave to amend to

include any FTCA claims if he could provide evidence that he

exhausted his administrative remedies. [Id.]. Plaintiff did so

when he filed his motion to amend on April 15, 2016. [Docket

Entry 15].

      Plaintiff does not dispute these facts, but does dispute

that they deprive the Court of jurisdiction as exhaustion was

complete prior to the filing of the motion to amend the

complaint and the Court’s order granting that motion. The United

States argues exhaustion subsequent to filing of a complaint

does not cure the initial jurisdictional defect. [Docket Entry

35-1 at 14-15 (citing McNeil v. United States, 508 U.S. 106,

107-08 (1993); Accolla v. United States Gov’t, 369 F. App’x 408,

                                     11
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 12 of 16 PageID: 460



406-10 (3d Cir. 2010))].       Other courts in this Circuit have held

in cases such as Plaintiff’s that

      reliance on those case[s] is misplaced because the
      McNeil case dealt with the situation where the original
      complaint filed raised a claim only under the FTCA and
      the Accolla case under both the FTCA and Bivens. The
      cases did not deal with the situation where a court
      dismissed the original complaint raising only a Bivens
      claim with leave to file an amended complaint raising an
      FTCA claim after the exhaustion of administrative
      remedies.

Thomas v. Mace-Leibson, No. 1:14-CV-02316, 2015 WL 7736737, at

*3 (M.D. Pa. Dec. 1, 2015).

      The Court agrees that McNeil and Accolla are

distinguishable and finds that it has jurisdiction over the

amended complaint. Unlike McNeil, Plaintiff did not raise a FTCA

claim in his initial filing. The initial complaint was intended

to be a Bivens Eighth Amendment complaint against individual,

federal employees; it was not an FTCA complaint against the

United States. This is further evident from the paperwork

submitted with the original complaint which indicated that

Plaintiff completed the internal BOP administrative remedies.

[Docket Entry 1-1 at 1]. See also 28 C.F.R. § 542.10 et seq. The

BOP’s Administrative Remedy Program is separate and distinct

from the statutory administrative procedures under the FTCA.

Each procedure has separate forms and filing deadlines. See 28

C.F.R. § 542.10(c) (noting that “[t]here are statutorily-

mandated procedures in place for tort claims (28 CFR part 543,

                                     12
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 13 of 16 PageID: 461



subpart C)”). The Court concluded Plaintiff had failed to state

a Bivens claim and sua sponte mentioned the FTCA out of its

obligation to liberally construe pro se pleadings, not because

it determined that Plaintiff was in fact raising FTCA claims in

his complaint.

      Plaintiff’s FTCA administrative remedies were complete by

the time he filed his motion to amend on April 15, 2016 to add

an FTCA cause of action. The Court therefore has jurisdiction

over the FTCA complaint. 28 U.S.C. § 2675(a).

B. Equitable Tolling

      The United States further argues that the amended complaint

should be dismissed because it was filed more than six months

after the BOP denied Plaintiff’s FTCA claim. The Supreme Court

has held that the filing dates under the FTCA are not

jurisdictional, unlike the exhaustion requirement, and are

subject to equitable tolling. United States v. Kwai Fun Wong,

135 S. Ct. 1625, 1633 (2015). Section 2401(b) “does not define a

federal court's jurisdiction over tort claims generally, address

its authority to hear untimely suits, or in any way cabin its

usual equitable powers.” Id. See also Santos ex rel. Beato v.

United States, 559 F.3d 189, 197 (3d Cir. 2009). That being

said, for the following reasons the Court will not equitably

toll the time and will grant the United States’ motion to

dismiss the complaint under Rule 12(b)(6).

                                     13
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 14 of 16 PageID: 462



      “The remedy of equitable tolling is extraordinary, and we

extend it ‘only sparingly.’ It is especially appropriate to be

restrictive with respect to extension of equitable tolling in

cases involving the waiver of the sovereign immunity of the

United States.” Santos, 559 F.3d at 197–98 (quoting Irwin v.

Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990); Hedges v.

United States, 404 F.3d 744, 751 (3d Cir. 2005)). Plaintiff’s

FTCA administrative remedies were exhausted as of October 15,

2014 when the BOP denied Plaintiff’s FTCA administrative claim.

[Docket Entry 15 at 18]. Under 28 U.S.C. § 2401(b), Plaintiff

had six months to file a FTCA complaint in federal court, or

until April 15, 2015. Plaintiff did not submit his motion to

amend to state an FTCA claim until April 15, 2016, one year out

of time.

      Plaintiff argues the Court, in effect, tolled the statute

of limitations when it permitted him to file an amended

complaint containing an FTCA claim and when it filed the amended

complaint containing the FTCA claim. He also asserts the fact

that he was transferred within the federal prison system many

times during the relevant period warrants the application of

equitable tolling. Contrary to Plaintiff’s arguments, the Court

did not toll the statute of limitations, explicitly or

effectively, when it permitted the amended complaint containing

the FTCA claim to proceed on December 22, 2016. The statute of

                                     14
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 15 of 16 PageID: 463



limitations is an affirmative defense to be raised by a

defendant, here the United States, and a court may only dismiss

a seemingly time-barred complaint sua sponte on statute of

limitations grounds in limited circumstances. See Ostuni v. Wa

Wa's Mart, 532 F. App’x 110, 111–12 (3d Cir. 2013) (per curiam).

Although the dates of exhaustion and filing of the FTCA claim

were apparent at the time of Plaintiff’s motion to amend, the

Court could not rule out the possibility of equitable tolling

based on the face of the amended complaint and submitted

documents.

      With the benefit of briefing from the parties now before

the Court, the Court finds that equitable tolling would be

inappropriate in these circumstances. Plaintiff has not set

forth any circumstances justifying a delay of a year in filing

his FTCA claim. Equitable tolling “is only appropriate ‘(1)

where the defendant has actively misled the plaintiff respecting

the plaintiff's cause of action; (2) where the plaintiff in some

extraordinary way has been prevented from asserting his or her

rights; or (3) where the plaintiff has timely asserted his or

her rights mistakenly in the wrong forum.’” Omar v. Blackman,

590 F. App’x 162, 166 (3d Cir. 2014) (quoting Santos, 559 F.3d

at 197). Routine transfers within the prison system are not

extraordinary circumstances.

      The motion to dismiss is granted.

                                     15
Case 1:14-cv-03704-JBS-JS Document 43 Filed 12/11/18 Page 16 of 16 PageID: 464



V. CONCLUSION

      For the reasons stated above, the motion to dismiss is

granted. An accompanying Order will be entered.




December 11, 2018                          s/ Jerome B. Simandle
Date                                      JEROME B. SIMANDLE
                                          U.S. District Judge




                                     16
